Hoar, J.
It is provided, in Gen. Sts. c. 100, § 9, that “ when a trustee under a written instrument declines, resigns, dies or is removed, before the objects thereof are accomplished, if no adequate provision is made therein for supplying the vacancy, the probate court or supreme judicial court shall, after notice to all persons interested, appoint a new trustee, to act alone or jointly with the others as the case may be.” No statute gives the court of probate authority to appoint a trustee without notice. The twenty-second section, giving that court equity jurisdiction, concurrently with the supreme judicial court, in cases of trusts created by will, for which no other provision is made in the same chapter, contains nothing which will imply a dispensing with the notice which the practice in equity requires.
*296As no notice was given to persons interested, the appointment by the judge of probate of the new trustees was not authorized by statute; and it only remains to consider whether it was a valid appointment under the will of Mr. Shaw. This -s a question of construction of the will. It is undoubtedly competent for a testator to provide by his will for the substitution of new trustees in case of a vacancy occurring among those first appointed, as much as it is in his power to create the trust. And he may do this directly by naming the persons to be substituted, or by giving a power of appointment. When the power of appointment given by the will is duly exercised, the trustees take under the will, and derive their powers from the act of the testator.
On the other hand, it is equally certain that it is not in the power of a testator to confer upon a judicial tribunal a jurisdiction which is not conferred by law. If therefore a testator gives by his will to a judicial officer a power of appointment which the law does not give or sanction, the reference to the official character must be regarded as only a description of the person who is to execute the power. The duty of making the appointment would not be binding upon him in his official capacity, so that he could be impeached for a wilful neglect or refusal to discharge it; nor, in the case of a judge of probate, .would an appeal lie from any improper exercise of the power. If the power were duly exercised, the trustee would derive his authority from the will, and not from the judicial act of the officer intrusted by the will with the appointing power.
In considering whether, by the will of Mr. Shaw, there is “ adequate provision made therein for supplying the vacancy ” made by the resignation of his trustees, we find it provided that when the vacancy occurs, “ the surviving or acting trustees for the time being shall, by an instrument or petition, nominate suitable person or persons to be appointed by the judge of probate for the time being; ” and in making such nomination, the testator wills and desires that his own sons (if living and willing to accept the trust) shall first be nominated and appointed snd after them his sons-in-law, if deemed competent, and there *297should be nothing in the nature and character of the trusts in compatible with their assuming them. And in default of such nomination and appointment, he directs “ that a new trustee or new trustees shall, in every such case, be appointed by the said judge of probate, or by one or more of the justices of the supreme judicial court in this commonwealth.” The case shows that the “nomination and appointment” for which the first clause makes provisions have been in fact made; and we are of opinion that it is a valid appointment under the will.
It is to be observed that the probate court has a duty to perform in regard to trustees who are made such by the act of the testator. Unless expressly exempted, they must give a bond for the execution of their trust before entering upon it, and this bond the judge of probate must approve. A failure to give the bond is made by the statute a declination of the trust. Gen. Sts. c. 100, §§ 1-4. This requirement of law seems to afford a sufficient explanation of the testator’s intention in requiring the judge of probate to “ appoint ” the new trustees whom the sur viving or acting trustees are directed to “ nominate.” A nomi nation in conformity with the will determines the persons who are to be trustees. And that this was intended by the testator to be not only an adequate but a complete provision for filling vacancies in the trust, and not, as the plaintiff contends, a mere recognition of the statute power of the court of probate to appoint trustees where none are provided by the will, with a direction to the existing trustees to procure the exercise of the power, is confirmed, we think, by two further considerations.
First, the statute power of appointment upon notice to all parties interested is a general power, to be exercised only in case of failure of other adequate provision, and, when exercised, given without limitation. But by the will of Mr. Shaw, the appointment is limited in the first instance to his sons, then to his sons-in-law, and then to any suitable persons nominated by the surviving or acting trustees. The acting trustees are not merely to petition the court to appoint trustees, but they are to nominate the trustees to be appointed, with a limitation as to the persons to be nominated.
*298And secondly, the subsequent clause in the will, “ in default of such nomination and appointment,” may well be construed as referring to the powers of the court of probate, to be exercised in the first instance by the judge of probate, and upon an appeal, by a justice of this court or by the whole court. This would show that he understood the previous provision to be one of a different kind, and that resort was to be had to the court in the statute form, and notice to parties interested to be required, only in case of the failure of the method which he had devised.
We are therefore of opinion, that as the provision made by the will for the appointment of new trustees has been strictly and literally followed, and has proved an adequate provision, their appointment was valid without notice to parties interested in the trust, and that the bill must be Dismissed with costs.